                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Jill L. Dewey, et al. v. C.R. Bard, Inc., et al.                  2:12-cv-01025

                            MEMORANDUM OPINION AND ORDER

        On August 9, 2019, I granted a motion to show cause filed by C.R. Bard, Inc.

(“Bard”) and Tissue Science Laboratories Limited (“TSL”). [ECF No. 41]. In the

motion to show cause, Bard and TSL asserted that plaintiffs’ case should be dismissed

with prejudice for failure to comply with court orders, including the failure to timely

provide the defendants with required pretrial discovery in violation of Pretrial Order

Number 297.

        The court entered the Show Cause Order on August 9, 2019, directing plaintiffs

to show cause on or before August 23, 2019, why Bard and TSL should not be

dismissed. [ECF No. 41]. Plaintiffs, who are pro se, responded to the show cause order

on August 23, 2019 [ECF No. 42], and Bard and TSL replied on August 30, 2019 [ECF

No. 42].

        Upon consideration of the response and reply to the show cause order and given

the circumstances in this case, the court finds, pursuant to Rules 16 and 37 of the

Federal Rules of Civil Procedure and after weighing the factors identified in Wilson

v. Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should
be dismissed without prejudice for plaintiffs’ failure to comply with discovery

deadlines in compliance with the court’s previous pretrial orders.

      Therefore, the court ORDERS that Bard and TSL are dismissed without

prejudice. No other defendants remain, and this case is stricken from the docket and

closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiffs at their last known address.

                                       ENTER:       September 12, 2019




                                          2
